Citation Nr: 1047237	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION


The appellant had active service from September 1953 to July 
1956, July 1956 to July 1962, July 1962 to July 1968, and July 
1968 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Seattle, 
Washington, Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant appeals the denial of automobile and adaptive 
equipment or adaptive equipment only.  He contends that he is 
service connected for multiple disabilities and is need of a 
wheel chair because of his orthopedic problems.  He requests an 
automobile grant to enable him to obtain a van capable of 
transporting his wheelchair.  

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be made where the claimant- veteran's 
service-connected disabilities result in one of the following: 
(i) loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) permanent 
impairment of vision of both eyes.  For entitlement to assistance 
in the purchase of adaptive equipment only, the claimant-veteran 
must have, as the result of a service-connected disease or 
injury, ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.   The 
determination will be made on the basis of the actual remaining 
function, whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump prosthesis.  38 
C.F.R. §§ 3.350(a)(2)(i), 4.63.

The appellant is service connected for multiple disabilities to 
include, but not limited to, total right knee replacement due to 
degenerative changes, degenerative changes left knee, 
degenerative changes right hip, degenerative joint disease left 
hip, degenerative changes hands/wrists/elbows, and intertarsal 
joint osteoarthritis right and left foot.  The appellant's 
combined evaluation is 100 percent.  

Here, the appellant and his representative have related that the 
appellant's service connected disabilities render him in need of 
a wheelchair.  In a May 2006 statement, Dr. L stated that the 
appellant had disabling arthritis in many joints to include the 
back, hands, shoulder and knees.  He stated that he was unable to 
relieve the appellant's pain, even though he is on pain 
medication, and that he was unable to offer any surgery because 
of the appellant's poor heart condition.  He recommended that the 
appellant get a power chair and noted that the appellant needed a 
van to accommodate the power chair.  

In an August 2008 statement, Dr. L related that the appellant was 
riddled with severe arthritis and back problems to the extent 
that he is taking morphine without any relief.  Dr. L related 
that the appellant had a wheelchair and that he strongly believed 
that the appellant needed a van to carry that wheelchair so that 
he could move in and out of the wheelchair more easily.  Dr. L 
strongly recommended that the appellant obtain a van for his 
mobility as part of serving his normal life needs.  

In light of the above, we find that a VA compensation and pension 
examination and opinion are needed before this issue can be 
decided.  In this regard, the appellant has reported constant 
pain and Dr. L has stated that the appellant's pain is without 
relief.  The evidence shows that the appellant has disabling 
arthritis in many joints to include the back, hands, shoulder and 
knees.  The appellant has not been afforded an examination to 
determine if his disabilities result in any possible loss of use 
of an extremity.  As such, the Board finds that an examination is 
required to resolve the appellant's eligibility for assistance in 
acquiring an automobile or other conveyance with special adaptive 
equipment or adaptive equipment only.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, remand 
for the purpose of obtaining a VA examination(s) is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant should be afforded a VA 
examination to ascertain the extent of 
impairment attributable to his service- 
connected disabilities with respect to any 
possible loss of use of any extremity.  The 
claims folder should be made available to the 
examiner for review before the examination.  

The examiner should report whether the 
appellant retains effective function in each 
foot and hand or whether he would be equally 
well served by an amputation stump at the 
site of election below the knee or elbow with 
use of a suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the feet and 
hands, that is, whether the acts such as 
grasping, manipulation, etc, in the case of 
the hands, or balance, propulsion, etc., in 
the case of the feet can be accomplished 
equally well by an amputation stump with 
prosthesis.  The examiner should also 
indicate whether the appellant has any 
ankylosis of the knee or hips.  A complete 
rationale for any opinion expressed should be 
provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



